DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaowasakoo et al. (US Publication No. 2020/0144162).
Regarding claim 1, Chaowasakoo discloses a semiconductor package, comprising:
a first substrate
a first semiconductor chip disposed on the first substrate; a second substrate disposed on the first seimconductor chip, wherein the second substrate includes a recess fomed at an edge
a second semiconductor chip disposed on the second substrate
a mold layer disposed between the first substrate and the second substrate, wherein the mold layer fills the recess
wherein the recess protrudes concavely inward from the edge of the second substrate toward a center of the second substrate
1) (Figure 1).
Regarding claim 3, Chaowasakoo discloses the uppermost surface of the mold layer (195) in the recess is coplanar with an upper surface of the second substrate (1801) (Figure 2 shows multiple recesses in the second substrate).
Regarding claim 4, Chaowasakoo discloses an upper surface of the second substrate (1801) comprises a first upper surface that is parallel to a lower surface of the second semiconductor chip (140), and a second upper surface connected to an edge of the first upper surface (Figure 2), and wherein the second upper surface of the second substrate is inclined with respect to the first upper surface of the second substrate (Figure 2 shows a step inclination).
Regarding claim 5, Chaowasakoo discloses a trench formed at the edge of the second substrate, wherein the trench protrudes concavely inward toward the center of the second substrate, wherein the trench surrounds the recess (Figure 2 shows a concave cavity formed by a step).
Regarding claim 6, Chaowasakoo discloses a level of a bottom surface of the trench is higher than a level of a bottom surface of the recess (Figure 2).
Regarding claim 7, Chaowasakoo discloses an upper surface of the dam is coplanar with an uppermost surface of the mold layer (Figure 2).
Regarding claim 10, Chaowasakoo discloses the first semiconductor chip is electrically connected (135) to the first substrate, and the second semiconductor chip is electrically connected (165) to the second substrate.
Regarding claim 11, Chaowasakoo discloses  each of the first semiconductor chip (130) and the second semiconductor chip (140) is electrically connected to the second substrate (180).
Regarding claim 13, Chaowasakoo discloses a semiconductor package, comprising:
a first semiconductor package that includes a first substrate (112) and a first semiconductor chip (130) electrically connected to the first substrate
a second semiconductor package disposed on the first semiconductor package, wherein the second semiconductor package includes a second substrate (180) that includes a recess formed at an edge and a second semiconductor chip (140) electrically connected to the second substrate
a mold layer (195) disposed between the first semiconductor package and the second semiconductor package, wherein the mold layer fills the recess
wherein a level of an uppermost surface of the mold layer in the recess is higher than a level of a bottom surface of the second substrate (Figure 2)
Regarding claim 14, Chaowasakoo discloses the recess protrudes concavely inward from the edge of the second substrate (1801) toward a center of the second substrate, and wherein the recess comprises: a first recess formed on a first side surface of the second substrate; and a second recess formed on a second side surface of the second substrate opposite to the first side surface of the second substrate (Figure 2),
Regarding claim 15, Chaowasakoo discloses the uppermost surface of the mold layer (195) in the recess is coplanar with an upper surface of the second substrate (1801) (Figure 2 shows multiple recesses in the second substrate).
Regarding claim 16, Chaowasakoo discloses an upper surface of the second substrate (1801) comprises a first upper surface that is parallel to a lower surface of the second semiconductor chip (140), and a second upper surface connected to an edge of the first upper surface (Figure 2), and wherein the second upper surface of the second substrate is inclined with respect to the first upper surface of the second substrate (Figure 2 shows a step inclination).

Regarding claim 18, Chaowasakoo discloses an upper surface of the dam is coplanar with an uppermost surface of the mold layer (Figure 2).
Regarding claim 19, Chaowasakoo discloses a semiconductor package, comprising:
a first substrate (112)
a first semiconductor chip (130) disposed on the first substrate, wherein the first semiconductor chip is electrically connected to the first substrate
a second substrate (1801) disposed on the first semiconductor chip, wherein the second substrate includes a first recess formed on a first corner thereof and a second recess formed on a second corner opposite to the first corner
a second semiconductor chip (140) disposed on the second substrate, wherein the second semiconductor chip is electrically connected to the second substrate
a solder ball (184) disposed between the first substrate (112) and the second substrate (1801), wherein the solder ball electrically connects the first substrate to the second substrate
a mold layer (195) disposed between the first substrate and the second substrate, wherein the mold layer surrounds the first semiconductor chip and the solder ball, and the mold layer fills each of the first and second recesses (Figure 2)
wherein each of the first and second recesses protrudes concavely inward from its respective corner of the second substrate toward a center of the second substrate (Figure 2)
wherein a level of an uppermost surface of the mold layer (195) in each of the first and second recesses is higher than a level of a bottom surface of the second substrate (1801) (Figure 2)
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chaowasakoo et al. (US Publication No. 2020/0144162).
Regarding claim 9, Chaowasakoo discloses the limitations as discussed in the rejection of claim 7 above.  Chaowasakoo does not disclose a height of the dam with respect to the upper surface of the second substrate ranges from 10 um to 50 um.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the height of the dam to be within this range to minimize the stresses while maintaining electrical and thermal performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 12, Chaowasakoo discloses the limitations as discussed in the rejection of claim 1 above.  Chaowasakoo does not disclose a width of the recess in a direction along the edge of the second substrate ranges from 50 um to 500 um.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the width of the recess to be within this range to minimize the stresses while maintaining electrical and thermal performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Xue et al. (US Publication No. 2012/0146202) discloses an edge portion of a substrate angled downward (Figure 14).  Chai et al. (WO2006/075197) discloses a concave substrate edge with molding within the recess (Figure 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/       11/22/2021               Examiner, Art Unit 2897